This matter having been duly presented to the Court, it is ordered that the motions for leave to appeal are granted; and it is further
Ordered that the motion for summary reversal is granted, to the extent that paragraph one, “Amendment of Complaint,” of the April 28, 1986, order of the Appellate Division is summarily reversed; and it is further
*373Ordered that paragraph three, “Adjournment,” of the Appellate Division’s order is summarily modified to delete the requirement of a pretrial evidential hearing, said modification to be without prejudice to an appropriate application by plaintiff to the trial court seeking such a pretrial hearing; and it is further
Ordered that paragraph three, “Adjournment,” is further modified to the end that the trial judge shall set the trial date for this matter; and it is further
Ordered that the motion for a stay is dismissed as moot; and it is further
Ordered that the April 28, 1986, order of the Appellate Division is, in all other respects, summarily affirmed.
Jurisdiction is not retained.
Chief Justice WILENTZ and Justices CLIFFORD, POLLOCK, O’HERN and STEIN join in this Order.
Justice HANDLER dissents from this Order.
Justice GARIBALDI did not participate.